      Case 4:18-cv-04135 Document 9 Filed on 03/20/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                             UNITED STATES DISTRICT COURT                         March 20, 2019
                              SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                  HOUSTON DIVISION

DOUGLAS GRANT MARSHALL,                          §
                                                 §
         Petitioner,                             §
VS.                                              §   CIVIL ACTION NO. 4:18-CV-4135
                                                 §
LORIE DAVIS,                                     §
                                                 §
         Respondent.                             §

                                             ORDER

       Respondent’s first motion for an extension of time (Doc. # 8) is GRANTED. Respondent

shall answer the petition or file a dispositive motion by April 18, 2019.

       It is so ORDERED.

       SIGNED on this 20th day of March, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
